Exhibit 10.1

Execution Version

AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED

SENIOR SECURED REVOLVING CREDIT AGREEMENT

This AMENDMENT NO. 4 (this “Amendment”) dated as of March 13, 2020, is made with
respect to the Second Amended and Restated Senior Secured Revolving Credit
Agreement, dated as of December 15, 2017 (as amended by that certain Amendment
No. 1 to Second Amended and Restated Senior Secured Revolving Credit Agreement
and Third Amended and Restated Guarantee, Pledge and Security Agreement, dated
as of March 26, 2019, that certain Amendment No. 2 to Second Amended and
Restated Senior Secured Revolving Credit Agreement, dated as of July 24, 2019,
that certain Amendment No. 3 to Second Amended and Restated Senior Secured
Revolving Credit Agreement, dated as of January 14, 2020, and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among THL Credit, Inc., a Delaware corporation (the
“Borrower”), the lenders from time to time party thereto and ING Capital LLC, as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”). Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement (as
amended hereby).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain loans
and other extensions of credit to the Borrower;

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement in connection with the
Merger;

WHEREAS, the Lenders signatory hereto and the Administrative Agent have agreed
to do so on the terms and subject to the conditions contained in this Amendment.

NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION I AMENDMENTS TO CREDIT AGREEMENT

Effective as of the Amendment No. 4 Effective Date (as defined below), and
subject to the terms and conditions set forth below, the Credit Agreement is
hereby amended as follows:

(a) Section 6.07(a) is hereby amended by deleting the dollar amount
“$215,000,000” therefrom and replacing it with the dollar amount “$175,000,000”.

(b) Section 6.07(a) is hereby amended by deleting the reference to “the
Amendment No. 1 Effective Date” therein and replacing it with a reference to
“the Amendment No. 4 Effective Date”.

(c) Section 6.07(e) is hereby amended by deleting the dollar amount
“$215,000,000” therefrom and replacing it with the dollar amount “$175,000,000”.



--------------------------------------------------------------------------------

SECTION II MISCELLANEOUS

2.1. Conditions to Effectiveness of Amendment.

This Amendment shall become effective as of the date (the “Amendment No. 4
Effective Date”) on which the Borrower and each Subsidiary Guarantor party
hereto have satisfied each of the following conditions precedent (unless a
condition shall have been waived in accordance with Section 9.02 of the Credit
Agreement):

(a) Executed Counterparts. The Administrative Agent shall have received from
each party hereto either (1) a counterpart of this Amendment signed on behalf of
such party or (2) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission or electronic mail of a signed
signature page to this Amendment) that such party has signed a counterpart of
this Amendment.

(b) Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent and the Lenders all fees and expenses owing related to this
Amendment and the Credit Agreement owing, incurred and invoiced on or prior to
the Amendment No. 4 Effective Date due to any Lender on the Amendment No. 4
Effective Date.

(c) Commitment Reduction. The Administrative Agent shall have received an
election from the Borrower to reduce the Commitments under the Credit Agreement
to $150,00,000 on or prior to March 12, 2020 in accordance with Section 2.07 of
the Credit Agreement (as in effect immediately prior to the Amendment No. 4
Effective Date). The Administrative Agent hereby acknowledges that it has
received notice pursuant to such Section 2.07 within the time period required
thereunder and that the Commitments are so reduced.

(d) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent may reasonably request in form and
substance reasonably satisfactory to the Administrative Agent.

The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this Amendment
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above.

2.2. Representations and Warranties. To induce the other parties hereto to enter
into this Amendment, the Borrower represents and warrants to the Administrative
Agent and each of the Lenders that, as of the Amendment No. 4 Effective Date and
after giving effect to this Amendment:

(a) This Amendment has been duly authorized, executed and delivered by the
Borrower and the Subsidiary Guarantors, and constitutes a legal, valid and
binding obligation of the Borrower and the Subsidiary Guarantors enforceable in
accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is



--------------------------------------------------------------------------------

considered in a proceeding in equity or at law). The Credit Agreement, as
amended by this Amendment, constitutes the legal, valid and binding obligation
of the Borrower enforceable in accordance with its respective terms, except as
such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

(b) The representations and warranties set forth in Article III of the Credit
Agreement as amended by this Amendment and the representations and warranties in
each other Loan Document are true and correct in all material respects (other
than any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) on and as of
the Amendment No. 4 Effective Date or as to any such representations and
warranties that refer to a specific date, as of such specific date.

(c) No Default or Event of Default has occurred or is continuing under the
Credit Agreement.

2.3. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.

2.4. Payment of Expenses. The Borrower agrees to pay and reimburse, pursuant to
Section 9.03 of the Credit Agreement, the Administrative Agent for all of its
reasonable and documented out-of-pocket costs and expenses incurred in
connection with this Amendment.

2.5. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

2.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



--------------------------------------------------------------------------------

2.7. Incorporation of Certain Provisions. The provisions of Sections 9.01, 9.07,
9.09 and 9.12 of the Credit Agreement are hereby incorporated by reference
mutatis mutandis as if fully set forth herein.

2.8. Effect of Amendment. Except as expressly set forth herein, this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders, the Administrative
Agent, the Collateral Agent, the Borrower or the Subsidiary Guarantors under the
Credit Agreement or any other Loan Document, and, except as expressly set forth
herein, shall not alter, modify, amend or in any way affect any of the other
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Person to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply and
be effective only with respect to the provisions amended herein of the Credit
Agreement. Upon the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of similar import shall mean and be a reference to the Credit Agreement as
amended by this Amendment and each reference in any other Loan Document shall
mean the Credit Agreement as amended hereby. This Amendment shall constitute a
Loan Document.

2.9. Consent and Affirmation. Without limiting the generality of the foregoing,
by its execution hereof, (i) each of the Borrower and the Subsidiary Guarantors
hereby to the extent applicable as of the Amendment No. 4 Effective Date
consents to this Amendment and the transactions contemplated hereby and
(ii) each of the Borrower and the Subsidiary Guarantors hereby to the extent
applicable as of the Amendment No. 4 Effective Date (x) agrees that the
Guarantee and Security Agreement and each of the other Security Documents is in
full force and effect, (y) confirms its guarantee (solely in the case of the
Subsidiary Guarantors) and affirms its obligations under the Guarantee and
Security Agreement and confirms its grant of a security interest in its assets
as Collateral for the Secured Obligations (as defined in the Guarantee and
Security Agreement), and (z) acknowledges and affirms that such guarantee and/or
grant, as applicable, is in full force and effect in respect of, and to secure,
the Secured Obligations (as defined in the Guarantee and Security Agreement).

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

THL CREDIT, INC., as Borrower By:  

/s/ Terrence W. Olson

Name:   Terrence W. Olson Title:   Chief Financial Officer

 

[Amendment No. 4 to Second Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

THL CREDIT HOLDINGS, INC., as Subsidiary Guarantor By:  

/s/ Terrence W. Olson

Name: Terrence W. Olson Title: Chief Financial Officer

 

[Amendment No. 4 to Second Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Administrative Agent, Collateral Agent, Issuing Bank and a
Lender By:  

/s/ Patrick Frisch     

Name: Patrick Frisch Title: Managing Director By:  

/s/ Dina Kook

Name: Dina Kook Title: Vice President

 

[Amendment No. 4 to Second Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Robin Noret    

Name: Robin Noret     Title: Vice President

 

[Amendment No. 4 to Second Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

CIT BANK, N.A., as a Lender By:  

/s/ Robert L. Klein     

Name: Robert L. Klein Title: Director

 

[Amendment No. 4 to Second Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Robert Chesley

Name: Robert Chesley Title: Vice President

 

[Amendment No. 4 to Second Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

CITY NATIONAL BANK, as a Lender By:  

/s/ Brandon L. Feitelson

Name: Brandon L. Feitelson Title: Senior Vice President

 

[Amendment No. 4 to Second Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

 

STATE STREET BANK AND TRUST COMPANY, as a Lender By:  

/s/ John Doherty

Name:   John Doherty Title:   Vice President

 

Amendment No. 4 to Second Amended and Restated Revolving Credit Agreement



--------------------------------------------------------------------------------

 

TIAA, FSB, AS SUCCESSOR IN INTEREST TO CERTAIN ASSETS OF EVERBANK COMMERCIAL
FINANCE, INC., as a Lender By:  

/s/ Joshua Kinsey

Name:   Joshua Kinsey Title:   Director

 

Amendment No. 4 to Second Amended and Restated Revolving Credit Agreement